DETAILED ACTION
This office action is responsive to communication(s) filed on 5/25/2021
Any citation of the instant specification is as filed on 5/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 5/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Citation numbers 4-5 fail to comply with 37 CFR 1.98(a)(3)(i) because these does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Furthermore, citation number 4-5 state that they correspond to US Patent Application Publication numbers, but after review of the applications’ files, the examiner finds that those applications are not relevant to any foreign priority.
Citations numbers 6-7 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  These citations appear to have English abstracts, but the abstracts are not legible. 
The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claims Status
Claims 1-39 are pending and are currently being examined. 

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-11 and 22-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3 and 22 recite “wherein a motion of performing the exercise name, which is included in the exercise log, by as much as the exercise count or the exercise duration is displayed on the input/output unit by the display control unit”. Here, it is unclear whether the “a motion of performing the exercise name” is the same or different from the “an exercise motion associated with the received exercise log” (of claims 1 and 20) and it is also unclear whether the motion is “of performing the exercise” or “of performing the exercise name”. Furthermore, it is unclear whether the exercise motion…is included, by the exercise count or by the exercise duration, in the exercise log, or if the exercise motion is displayed together with at least one of an exercise count and exercise duration. For examination purposes, the examiner interprets the limitations as:
“wherein [[a]] the exercise motion  corresponds to an exercise [[name,]] associated with the exercise log, and wherein the exercise motion is displayed, on the input/output unit and by the display control unit, together with at least one of  and the exercise duration”

Dependent claim(s) 4-11 and 23-30 are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 20-22 and 39  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennington; Brandon (hereinafter Kennington – US 20200139187 A1).

As per claim 1, Kennington teaches 
A display control device (monitor on exercise machine, see fig. 1:302 and ¶¶ 5 and 8) comprising:
a network interface unit configured to provide a communication interface necessary for receiving data (¶¶ 9 and 64, monitor connected to the Internet for interacting with other users)
including an exercise log; (Kennington claim 17, displaying second exercise performance information of a second user)
an input/output unit configured to provide an input interface and an output interface that receive an input signal from a user and output a predetermined screen to the user; (¶¶ 8 and 57, the monitor can be a touch screen for providing control and display of information, such as performance data)
and a display control unit configured to control the screen displayed on the input/output unit on the basis of a user input signal input through the input/output unit, wherein the display control unit controls such that an exercise motion associated with the received exercise log is displayed on the input/output unit. (¶ 60, the monitor may provide for two-way video links to be used by users to see each other while working out together or otherwise interacting with each other)

As per claim 20, Kennington teaches 
A display control method comprising:
receiving data including an exercise log of another user through a network interface unit; (Kennington claim 17, displaying second exercise performance information of a second user, by use of Internet, see ¶¶ 9 and 64)
and displaying an exercise motion associated with the received exercise log on an input/output unit by a display control unit. (¶ 60, the monitor may provide for two-way video links to be used by users to see each other while working out together or otherwise interacting with each other)

Claim(s) 39 is/are directed to a computer-readable medium for accomplishing the steps of the method in claim 20, and is rejected using similar rationale(s).

As per claim 2, Kennington further teaches wherein the exercise log includes one or more pieces of information among an exercise name, an exercise weight, an exercise count, and an exercise duration. (Kennington claim 17, displaying second exercise performance information of a second user. ¶ 57, a performance data may be information such as number of repetitions/sets and duration of exercise)

	As per claim 3, Kennington further teaches 
wherein [[a]] the exercise motion  corresponds to an exercise [[name,]] associated with the exercise log, (¶ 60, users see themselves and other users who are interacting live through video link and working out together, and the display is displaying second user performance information, see ¶ 59)
 and wherein the exercise motion is displayed, on the input/output unit and by the display control unit, (¶ 60, through the monitor, users see themselves and other users who are interacting/working out live through video link, and are able to view other users’ performance information, see ¶ 59)
together with at least one of  and the exercise duration (Kennington claim 27, monitor displays both a second exercise count] and duration of exercise [exercise duration])

Claim(s) 21-22 is/are directed to a method performed by the device in claims 2-3, respectively, and are rejected using similar rationale(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 9, 23-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) as applied to claims 3 and 22 above, and further in view of Matsunaga; Yoshio (hereinafter Matsunaga – US 20100267521 A1).

As per claim 4, Kennington doesn’t directly teach wherein the display control unit controls such that an exercise log input area to which the exercise log is input is displayed on the input/output unit. However, Matsunaga discloses a weight training recordation system that allows the user to input exercise record information (Abstract  to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input of workout data before and after workouts (Matsunaga ¶¶ 7 and 11-12).

As per claim 5, Kennington doesn’t directly teach wherein: in the exercise log input area, an exercise log input and transmission portion is displayed, wherein the exercise log input and transmission portion includes some of an exercise name input portion to which the name of exercise, whose exercise log is to be recorded, is input, an exercise weight input portion to which the exercise weight is input, and an exercise count input portion to which the exercise count is input displayed thereon. However, Matsunaga further discloses a training interface that provides screens for user to input and view exercise name (¶ 68 and Fig. 14:Screen #11), exercise reps [count] and resistance [weight] (¶ 68 and Fig. 14:Screen # 13), wherein the inputs can be confirmed [necessarily including at least an internal transmission] (see ¶ 68). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input of workout data before and after workouts (Matsunaga ¶¶ 7 and 11-12). NOTE: Above, and hereinafter, using broadest reasonable interpretation, “some of” is interpreted as “at least one of”.

As per claim 6, Kennington doesn’t directly teach wherein: in the exercise log input area, an input value selection portion on which input values, which change as input items of the exercise log input and transmission portion are changed, are displayed is further displayed. However, Matsunaga discloses input values displayed can be changed, e.g., by using left and right buttons (¶ 68 and Fig. 14:Screen #13), or during a fix input data stage (¶ 68 and Fig. 14:Screen #14). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input of workout data before and after workouts (Matsunaga ¶¶ 7 and 11-12).

As per claim 7, Kennington doesn’t directly teach wherein: when the exercise name input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise name display portion is displayed on the input value selection portion, when the exercise weight input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise weight display portion is displayed on the input value selection portion, and when the exercise count input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise count display portion is displayed on the input value selection portion. However, Matsunaga further discloses a manual training process in which the user can add an exercise of their choice to a workout, and after the selection of that exercise is confirmed, the user has the options of viewing and modifying the Sets, Reps, and Resistance for the exercise (¶ 21 and Fig. 6:starting from  to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input and creation of workout data before, during, and after workouts (Matsunaga ¶¶ 7 and 11-12).

As per claim 9, Kennington doesn’t directly teach wherein: when the exercise count input portion is selected from the exercise log input and transmission portion through the input/output unit, a count/duration selection portion from which a count or duration is selected depending on whether the exercise name is a counting exercise or a duration exercise that maintains the same posture is further displayed on the input value selection portion. However, Matsunaga further discloses a manual training process in which the user can add an exercise of their choice to a workout, and after the selection of that exercise is confirmed, the user has the options of viewing and modifying the Sets, Reps, and Resistance for the exercise (¶ 21 and Fig. 6:starting from “Add Exercise” diamond to step where the exercise details are shown/modified) and that for cardiovascular activities, the duration and distance will be displayed (¶ 100). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input and creation of workout data before, during, and 

	As per claim 28, Kennington doesn’t directly teach wherein: when the exercise name input portion is selected from the exercise log input and transmission portion through the input/output unit, a count/duration selection portion from which a count or duration is selected depending on whether the exercise name is a counting exercise or a duration exercise that maintains the same posture is further displayed on the input value selection portion. However, Matsunaga further discloses a manual training process in which the user can add an exercise of their choice to a workout, and after the selection of that exercise is confirmed, the user has the options of viewing and modifying the Sets, Reps, and Resistance for the exercise (¶ 21 and Fig. 6:starting from “Add Exercise” diamond to step where the exercise details are shown/modified) and that for cardiovascular activities, the duration and distance will be displayed (¶ 100). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, method that provides at least for a simple input and creation of workout data before, during, and after workouts and includes the ability to more types of exercises, including those with a duration, like cardiovascular exercises (Matsunaga ¶¶ 7, 11-12 and 100).

Claim(s) 23-26 is/are directed to a method performed by the device in claims 4-7, respectively, and are rejected using similar rationale(s).

Claim(s) 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) and in view of Matsunaga; Yoshio (hereinafter Matsunaga – US 20100267521 A1), as applied to claims 6 and 25 above, and further in view of Taylor; Keith A.(hereinafter Taylor – US 20150182839 A1).

	As per claim 8, Kennington, as modified, teaches the displaying of weight in an input portion (e.g., see modification above by Matsunaga for claim 2) and that the system will monitor and suggest weight increases during the entire span of the person’s weight training regimen (Kennington ¶ 11). Kennington, as modified, doesn’t directly teach wherein: when the exercise weight input portion is selected from the exercise log input and transmission portion through the input/output unit, the exercise weight input portion is initialized to display "0" while the exercise weight display portion is displayed on the input value selection portion. However, Taylor discloses an exercise machine that sets the default resistance level to zero when there is no previously set resistance level (Abstract and Fig. 7 and ¶ 89). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Taylor to Kennington, as modified, because this would lead to a smarter device that recognizes when there is no previous weight entry from which to suggest an weight input value and communicating that information via the display by defaulting the value to zero (Taylor ¶ 89 and Kennington ¶ 11).

Claim 27 is directed to a method performed by the device in claim 8 and is rejected using similar rationale(s).

Claim(s) 10 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) and in view of Matsunaga; Yoshio (hereinafter Matsunaga – US 20100267521 A1), as applied to claims 6 and 25 above, and further in view of Official Notice.

	As per claim 10, Kennington, as modified, teaches the display control device of claim 6. 
	Matsunaga further teaches that the user is able to add special training techniques to the exercise (Fig. 6:diamond for the step of “Add special technique”).
Kennington, as modified, doesn’t directly teach wherein a tough set input portion through which a tough set that the user is able to complete with maximal or near-maximal effort is recorded is further displayed on the input value selection portion. However, the examiner takes Official Notice that it was well-known, in the fitness art, that special training techniques include techniques such as super sets [tough set], wherein a trainee must complete with maximal or near maximal effort. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Official Notice to Kennington, as modified, because this would lead to a more practical device including the ability to display/create workouts that include special techniques that are well-known in the art.

Claim 29 is directed to a method performed by the device in claim 10 and is rejected using similar rationale(s).

Claim(s) 11 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Matsunaga (US 20100267521 A1), as applied to claims 5 and 24 above, and further in view of Totale; Sachin G. et al. (hereinafter Totale – US 9563450 B1).

	As per claim 11, Kennington, as modified, further teaches [storing and] transmitting an input value to the outside (Kennington ¶¶ 9, 58 and 60 and Kennington Claim 27, a user can store and communicate information, to the outside, to another user; For input, see modification, by Matsunaga , in claim 5). 
Kennington, as modified, doesn’t directly teach wherein: a transmission portion used for [the transmitting] is further displayed on the exercise log input and transmission portion, and the transmission portion is activated when a valid count is input to the exercise count input portion through the input/output unit.. However, Totale discloses that a save button is only enabled when field values are valid (col 9:16-29 and Fig. 7). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Totale to Kennington, as modified, because this would lead to more trustworthy device that ensures that only valid data is saved/communicated (Totale col 9:16-29 and Kennington ¶¶ 9, 58 and 60 and Kennington Claim 27). 

Claim 30 is directed to a method performed by the device in claim 11 and is rejected using similar rationale(s).

Claim(s) 12-15 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) as applied to claims 1 and 12 above, and further in view of Nusbaum; Mark E. et al. (hereinafter Nusbaum – US 20140214446 A1).

	As per claim 12, Kennington doesn’t directly teach wherein the display control unit controls such that a user preferred exercise pool page through which a user's preferred exercise is set is displayed on the input/output unit. However, Nusbaum discloses allowing a user to declare his/her top 5 favorite exercises (¶ 52). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Nusbaum to Kennington, because this would lead to a more versatile and user-friendly device that allows for a baseline assessment of the user and easier subsequent data entry (Nusbaum ¶¶ 449 and 475).

	As per claim 13, Kennington doesn’t directly teach wherein: a preferred exercise selection portion is displayed on the user preferred exercise pool page, and the preferred exercise selection portion includes at least some of an exercise name display portion on which a name of exercise is displayed, a first category selection portion on which a plurality of first category icons are displayed, a second category selection portion on which a plurality of second category icons are displayed, and a specific exercise selection portion on which a plurality of specific exercise icons are displayed. 

	As per claim 14, Kennington doesn’t directly teach wherein: when one of the plurality of first category icons displayed on the first category selection portion is selected through the input/output unit, a plurality of second category icons belonging to the selected first category are displayed on the second category selection portion. However, Nusbaum discloses allowing a user to declare his/her top 5 favorite exercises (¶ 52), using icons for different categories, such as activities, sports, and conditioning (¶ 263) and displaying secondary categories of exercises, e.g., if the category of “Sports” is selected, the secondary category icons of “Recreational Sports” icon, “Competitive Individual Sports”, and “Organized Team Sports” are displayed (¶ 365 and Fig. 5A), or if the user selected “Conditioning”, secondary category icons of “non-competitive”, “machines” and “weights” are displayed (¶ 368 and Fig. 5A). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Nusbaum to Kennington, because this would lead to a more versatile and user-friendly device that allows for a baseline assessment of the 

	As per claim 15, Kennington doesn’t directly teach wherein: when one of the plurality of second category icons displayed on the second category selection portion is selected through the input/output unit, a plurality of specific exercise icons belonging to the selected second category are displayed on the specific exercise selection portion. However, Nusbaum discloses allowing a user to declare his/her top 5 favorite exercises (¶ 52), using icons for different categories, such as activities, sports, and conditioning (¶ 263) and displaying secondary categories of exercises, that when selected, lists specific exercises for selection (¶ 368 and Fig. 5A). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Nusbaum to Kennington, because this would lead to a more versatile and user-friendly device that allows for a baseline assessment of the user and easier subsequent data entry (Nusbaum ¶¶ 449 and 475), while encouraging users to participate a multiple categories and subcategories of activities (Nusbaum ¶ 52).

Claims 31-34 are directed to a method performed by the device in claims 12-15, respectively, and are rejected using similar rationale(s).

Claim(s) 16 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Nusbaum (US 20140214446 A1), as s 15 and 34 above, and further in view of Matsunaga (US 20100267521 A1).

As per claim 16, Kennington, as modified, further teaches
wherein: [] one of the plurality of specific exercise icons displayed on the specific exercise selection portion is selected through the input/output unit, (Nusbaum, ¶¶ 368 and 272 and Fig. 5A)
detailed information about the selected specific exercise is further displayed []. (Kennington ¶¶ 58 and 60, displaying a trainer providing instructions)
Kennington, as modified, doesn’t directly teach the detailed information is displayed when [the exercise selection occurs] on the specific exercise selection portion. However, Matsunaga discloses displaying details of an exercise when an exercise is selected by pressing the right button (¶ 68). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Matsunaga to Kennington, as modified, because this would lead a more user-friendly device that allows the user control of when to display further details (Matsunaga ¶ 68).

Claims 35 is directed to a method performed by the device in claim 16 and is  rejected using similar rationale(s).

Claim(s) 17 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Nusbaum (US 20140214446 A1) and Matsunaga (US 20100267521 A1), as applied to claims 16 and 35 above, and further in view of Mysliwy; Brian P. et al. (hereinafter Mysliwy – US 20110060988 A1).

	As per claim 17, Kennington, as modified, further teaches 
wherein: a preferred exercise display portion is further displayed on the user preferred exercise pool page, the plurality of first category icons are displayed on the preferred exercise display portion, (Nusbaum ¶ 350, display of favorite exercises)
and when one of the plurality of specific exercise icons displayed on the specific exercise selection portion is selected through the input/output unit, […]. (Nusbaum, ¶¶ 368 and 272 and Fig. 5A)
Kennington, as modified, doesn’t directly teach the selected specific exercise icon is further displayed on one side of each of the first category icons of the preferred exercise display portion. However, Mysliwy discloses simultaneously displaying a selected category icon and subcategory icons, e.g., at the bottom side of the selected category icon (Abstract, Figs. 16-17 and ¶¶ 116-117). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Mysliwy to Kennington, as modified, because this would lead to a more portable device for displaying multiple selectable items in a smaller screen (Mysliwy ¶¶ 3-5 and 85).

Claims 36 is directed to a method performed by the device in claim 17 and is  rejected using similar rationale(s).

Claim(s) 18 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Nusbaum (US 20140214446 A1), as applied to claims 13 and 32 above, and further in view of Salmimaa, Marja  et al. (hereinafter Salmimaa – US 20030142125 A1).

	As per claim 18, Kennington, as modified, doesn’t directly teach wherein the first category icons and the second category icons are displayed along a first direction, and the specific exercise icons are displayed along a second direction different from the first direction. However, Salmimaa discloses displaying a first context category section in a horizontal axis and a second context category section in a vertical axis (¶ 36 and fig. 5). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Salmimaa to Kennington, as modified, because this would lead to a more versatile device that allows the maximizing of number of icons/symbols on a display without making the symbols too small to see (Salmimaa ¶ 4).

Claims 37 is directed to a method performed by the device in claim 18 and is  rejected using similar rationale(s).

Claim(s) 19 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Nusbaum (US 20140214446 A1), as applied to claims 13 and 32 above, and further in of Mysliwy (US 20110060988 A1).

	As per claim 19, Kennington, as modified, doesn’t directly teach wherein: a preferred exercise display portion is further displayed on the user preferred exercise pool page, a plurality of first category icons are displayed on the preferred exercise display portion, and a specific exercise icon selected from the corresponding first category is further displayed on one side of each of the first category icons. However, Mysliwy discloses simultaneously displaying a selected category icon and subcategory icons, e.g., at the bottom side of the selected category icon (Abstract, Figs. 16-17 and ¶¶ 116-117). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Mysliwy to Kennington, as modified, because this would lead to a more portable device for displaying multiple selectable items in a smaller screen (Mysliwy ¶¶ 3-5 and 85).

Claims 38 is directed to a method performed by the device in claim 19 and is rejected using similar rationale(s).


NOTE: Further concerning the mapping of claim(s) 26-28, 30 and 33-36: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “when” optionally met). For examination purposes (compact prosecution), the examiner has mapped all of the limitations to the prior art. Specifically, the optional language, which do not further limit the scope of the claims, are:
when the exercise name input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise name display portion is displayed on the input value selection portion (claim 26)
when the exercise weight input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise weight display portion is displayed on the input value selection portion (claim 26)
when the exercise count input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise count display portion is displayed on the input value selection portion.” (claim 26)
when the exercise weight input portion is selected from the exercise log input and transmission portion through the input/output unit, the exercise weight input portion is initialized to display "0" while the exercise weight display portion is displayed on the input value selection portion. (claim 27)
when the exercise name input portion is selected from the exercise log input and transmission portion through the input/output unit, a count/duration selection portion from which a count or duration is selected depending on whether the exercise name is a counting exercise or a duration exercise that maintains the same posture is further displayed on the input value selection portion. (claim 28)
the transmission portion is activated when a valid count is input to the exercise count input portion through the input/output unit. (claim 30)
when one of the plurality of first category icons displayed on the first category selection portion is selected through the input/output unit, a plurality of second category icons belonging to the selected first category are displayed on the second category selection portion. (claim 33)
when one of the plurality of second category icons displayed on the second category selection portion is selected through the input/output unit, a plurality of specific exercise icons belonging to the selected second category are displayed on the specific exercise selection portion. (claim 34)
when one of the plurality of specific exercise icons displayed on the specific exercise selection portion is selected through the input/output unit, detailed information about the selected specific exercise is further displayed on the specific exercise selection portion. (claim 35)
when one of the plurality of specific exercise icons displayed on the specific exercise selection portion is selected through the input/output unit, the selected specific exercise icon is further displayed on one side of each of the first category icons of the preferred exercise display portion. (claim 36)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Crankson; Kwamina et al. US 20150306457 A1, pertinent for disclosing fitness tracking device which allows progress information to be shared others to help motivate the users (Abstract, FIGS. 63A-63C and ¶¶ 3, 9 and 80)
Wells; John Andrew et al. US 20150287338 A1, pertinent for disclosing a system for tracking exercise performance (¶ 64), including inputting weight lifted (¶ 61).
Felt; Michelle US 20150317063 A1, pertinent for disclosing categories of different levels displayed in different directions on the screen (¶ 41).
LY; Maria CK et al. US 20150185967 A1, pertinent for disclosing portable electronic devices that provide health coaching and fitness training services through graphical user interfaces (¶ 2) and displaying of exercise motion/video together with duration of exercise. See Fig. 3H.
Adams; Frederick R. US 20130035220 A1, pertinent for disclosing an exercise machine (Abstract) that can be set up for rapid changes, such as when doing using advanced set structures, including super sets, pyramids, breakdowns, forced reps, and weight stripping (¶ 18).
YANEV; Kostadin Dimitrov et al. US 20180064991 A1, pertinent for disclosing an exercise system that coaches users through real-time game inter action between users (Abstract and ¶ 59)
Ward; Trent et al. US 20200047027 A1, pertinent for disclosing an interactive exercise machine, in which a user interface is able to support a wide range of exercise functionality and social engagement (¶ 2).
Albert, Gary  et al. US 20040229729 A1, pertinent for disclosing a system and method for receiving as input data relating to a user's physical condition and a user's performance on a series of test exercises and developing from the input an exercise program for the individual to help the user exercise effectively, automatically generating workouts, and determining on a periodic basis whether the user is following the exercise program. (¶ 2)
Pankey; Charles et al. US 20200267191 A1, pertinent for disclosing when a (sub)section or (sub)category provided by browse icon 204 is selected, the corresponding portion of interface 200 may be displayed or a separate interface associated with the selected content domain may be displayed (¶ 21)
HOFFMAN; Michael et al. US 20120283855 A1, pertinent for disclosing athletic performance monitoring and tracking system that can be configured to execute within a context of a social networking system to facilitate athletic activity data transfer and generation of workout entries in the social networking site. (Abstract)
Watterson; Scott R. et al. US 6312363 B1, pertinent for disclosing he present invention is directed to systems and methods for providing exercise devices with motivational programming. exercise devices use of programming that includes motivational content and one or more control signals, synchronized 
Rao; Raman K. et al. US 20120191147 A1, pertinent for disclosing an appliance for exercise logging (¶ 84).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175